Citation Nr: 1536106	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  03-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990 and from January 1992 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision from the VA RO, which denied entitlement to service connection for mental illness.  

In August 2013, the Board denied service connection for an acquired psychiatric disability.  The Veteran appealed the August 2013 decision to the United States Court of Appeal for Veterans Claims (Court).  In a December 2014 Memorandum Decision, the Court vacated the Board's August 2013 decision and remanded the Veteran's claim to the Board.  

In June 2015, the Veteran raised the following claims: a) reopen service connection for skin cancer; b) reopen service connection for diabetes; c) increased rating for pes planus; d) increased rating for lumbosacral strain; e) increased rating for a right thumb injury; f) increased ratings for right and left ankle disabilities; g) service connection for loss of sight, and h) a total disability rating based on individual unemployability.  These claims have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's December 2014 Memorandum Decision found that the Board's August 2013 denial of the Veteran's claim did not adequately address whether the Veteran had posttraumatic stress disorder (PTSD) as a result of his service.  Specifically, the Board did not address medical records from 2001 to 2004 that showed that the Veteran had been diagnosed with PTSD.  Therefore, the Court instructed the Board to obtain an additional medical opinion addressing whether the Veteran has PTSD as a result of his active duty service.  This should be done.
 
In addition, in June 2015, the Veteran's representative indicated that the Veteran had received additional mental health treatment since the Court's December 2014 Memorandum Decision.  The AOJ should attempt to obtain these medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Seek to obtain mental health treatment records from the prison where the Veteran is incarcerated for the period from December 2014 to the present.

2.  Then, solicit an opinion from a VA psychologist or psychiatrist addressing whether it is at least as likely as not (50 percent or greater) that the Veteran has PTSD as a result of his active service, taking into consideration records from 2001 to 2004 suggesting that the Veteran may have PTSD and the VA examination in 2012 in which the examiner determined that the Veteran did not meet the criteria for PTSD.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  A complete rationale for any opinions should be provided and the opinions should be reconciled with the other evidence of record.

3.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





